Exhibit 10.1

INCREMENTAL AMENDMENT NO. 1, dated as of January 7, 2016 (this “Incremental
Amendment No. 1”), to the Second Amended and Restated Credit Agreement, dated as
of February 3, 2014 (as amended, supplemented and modified from time to time,
the “Credit Agreement”), by and among LAMAR MEDIA CORP., a Delaware corporation
(the “Company” or the “Borrower”), LAMAR ADVERTISING COMPANY, a Delaware
corporation (solely with respect to Sections 5 and 7 hereof, “Holdings”), the
SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”). Capitalized
terms used herein without definition have the meanings given such terms by the
Credit Agreement.

WHEREAS, the Borrower has requested that the Term A-1 Loans (as defined below)
be established as a new Class of Incremental Term Loans pursuant to
Section 2.01(c) of the Credit Agreement on the terms set forth in this
Incremental Amendment No. 1;

WHEREAS, Section 2.01(c) of the Credit Agreement permits the incurrence of the
Term A-1 Loans without the consent of any party to the Credit Agreement other
than the parties hereto;

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, Holdings (solely with respect to Sections 5 and 7
hereof), the Lenders party hereto and the Administrative Agent hereby agree as
follows:

SECTION 1. Defined Terms. As used herein, the following terms have the meanings
set forth below:

“Applicable Rate” shall mean, subject to the proviso set forth below:

(a) for any Eurodollar Term A-1 Loan, 2.00%; provided that such rate shall be
reduced to 1.75% at any time that the Total Debt Ratio was less than or equal to
3.00 to 1 as at the last day of the fiscal quarter most recently ended as to
which the Company has delivered financial statements and a certificate of a
Financial Officer pursuant to Section 6.01; and

(b) for any Base Rate Term A-1 Total Loan, 1.00%; provided that such rate shall
be reduced to 0.75% at any time that the Total Debt Ratio was less than or equal
to 3.00 to 1 as at the last day of the fiscal quarter most recently ended as to
which the Company has delivered financial statements and a certificate of a
Financial Officer pursuant to Section 6.01;

provided, that, in the event that, at any time on or after the 45th calendar day
following the Incremental Amendment No. 1 Effective Date, the Term A-1 Lead
Arranger shall deliver a certificate to the Administrative Agent and the
Borrower stating that the Applicable Rate for the Term A-1 Loans is being
increased above the levels set forth above, then from and after the date of
receipt of such certificate by the Administrative Agent, the Applicable Rates
for the Term A-1 Loans shall be as specified by the Term A-1 Lead Arranger in
such certificate in lieu of the levels set forth in clause (a) and (b) above.



--------------------------------------------------------------------------------

“Incremental Amendment No. 1 Effective Date” means the date of satisfaction of
each of the conditions set forth in Section 6 of Incremental Amendment No. 1.

“Initial Term A-1 Lender” means JPMorgan Chase Bank, N.A.

“Term A-1 Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as
sole lead arranger and sole bookrunner for the Term A-1 Loans.

“Term A-1 Loan” means an advance made to the Borrower on the Incremental
Amendment No. 1 Effective Date pursuant to Section 2 of Incremental Amendment
No. 1 by the Initial Term A-1 Lender in the amount of such Initial Term A-1
Lender’s Term A-1 Loan Commitment. For the avoidance of doubt, Term A-1 Loans
shall constitute “Incremental Term Loans and a separate “Class” of Loans for
purposes of the Credit Agreement.

“Term A-1 Loan Commitment” means, with respect to the Initial Term A-1 Lender,
the commitment of such Initial Term A-1 Lender to make a Term A-1 Loan on the
Incremental Amendment No. 1 Effective Date in the amount of $300,000,000.

“Term A-1 Loan Maturity Date” means February 2, 2019 (or if such day is not a
Business Day, the next preceding Business Day).

“Term A-1 Lender” means, at any time, any Lender that holds a Term A-1 Loan
Commitment or a Term A-1 Loan at such time.

SECTION 2. Funding of the Term A-1 Loans. Subject to the terms and conditions
set forth herein, the Initial Term A-1 Lender agrees to make a single loan to
the Borrower on the Incremental Amendment No. 1 Effective Date in U.S. dollars
in an amount equal to the Term A-1 Loan Commitment. Term A-1 Loans that are
repaid or prepaid may not be reborrowed. The Term A-1 Loan Commitment shall
terminate upon the funding of the Term A-1 Loan as set forth above on the
Incremental Amendment No. 1 Effective Date. Term A-1 Loans may from time to
time, at the election of the Borrower, consist of Base Rate Borrowings or
Eurodollar Borrowings.

SECTION 3. Repayment of Term A-1 Loans.

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of the Term A-1 Lenders the outstanding principal amount of the
Term A-1 Loans on each date set forth below in the aggregate principal amount
set forth opposite such date:

 

Principal Payment Date

   Principal
Amount  

March 31, 2016

   $ 3,750,000   

June 30, 2016

   $ 5,625,000   

September 30, 2016

   $ 5,625,000   

December 31, 2016

   $ 5,625,000   

March 31, 2017

   $ 5,625,000   

June 30, 2017

   $ 11,250,000   

September 30, 2017

   $ 11,250,000   

December 31, 2017

   $ 11,250,000   

March 31, 2018

   $ 11,250,000   

June 30, 2018

   $ 11,250,000   

September 30, 2018

   $ 11,250,000   

December 31, 2018

   $ 11,250,000   

Term A-1 Loan Maturity Date

   $ 195,000,000   



--------------------------------------------------------------------------------

SECTION 4. Interest on Term A-1 Loans.

(a) Base Rate Term A-1 Loans. The Term A-1 Loans comprising each Base Rate
Borrowing shall bear interest at a rate per annum equal to the Adjusted Base
Rate plus the Applicable Rate.

(b) Eurodollar Term A-1 Loans. The Term A-1 Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(c) Other Interest Provisions. For the avoidance of doubt, the provisions of
Section 2.11(c) through (e) and Section 2.12 of the Credit Agreement shall apply
to the Term A Loans to the same extent as the Term A Loans.

SECTION 5. Other Terms of Term A-1 Loans. Except as specifically provided in
Sections 1 through 4 above of this Incremental Amendment No. 1, all other terms
of the Term A-1 Loans (including, without limitation, provisions with respect to
voluntary and mandatory prepayments) shall be identical to the terms of the Term
A Loans as in effect immediately prior to the Incremental Amendment No.1
Effective Date.

SECTION 6. Effectiveness of Incremental Amendment No. 1. The Incremental
Amendment No. 1 Effective Date shall occur on the first Business Day on which
each of the following conditions has been satisfied:

(a) Incremental Amendment No.1 Counterparts. The Administrative Agent shall have
received executed counterparts to Incremental Amendment No. 1 from each of the
Company, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Initial Term A-1 Lender.

(b) Opinion of Counsel to Credit Parties. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Incremental Amendment No. 1 Effective Date) of
(i) Kean Miller LLP, counsel to the Credit Parties, in a form satisfactory to
the Administrative Agent and (ii) Locke Lord LLP, New York counsel to the Credit
Parties, in a form satisfactory to the Administrative Agent and, in each case,
covering such matters as the Administrative Agent shall request.



--------------------------------------------------------------------------------

(c) Corporate Matters. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of Incremental Amendment No. 1, the Term A-1 Loans and the use
of proceeds therefrom and any other legal matters relating to the Credit
Parties, Incremental Amendment No. 1, the Term A-1 Loans, and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d) Financial Officer Certificate. The Administrative Agent shall have received
a certificate, dated the Incremental Amendment No. 1 Effective Date and signed
by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 5.02 of the Credit Agreement.

(e) Solvency Certificate. The Administrative Agent shall have received a
certificate from a Financial Officer of the Company to the effect that, as of
the Incremental Amendment No. 1 Effective Date, after giving effect to the Term
A-1 Loans hereunder and the use of proceeds therefrom:

(i) the aggregate value of all properties of the Company and its Subsidiaries at
their present fair saleable value (i.e., the amount that may be realized within
a reasonable time, considered to be six months to one year, either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the property in question within such period by
a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions), exceed the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Company and its Subsidiaries,

(ii) the Company and its Subsidiaries will not, on a consolidated basis, have an
unreasonably small amount of capital with which to conduct their business
operations as heretofore conducted and

(iii) the Company and its Subsidiaries will have, on a consolidated basis,
sufficient cash flow to enable them to pay their debts as they mature.

(f) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request with respect to the Term A-1 Loans in accordance with Section 2.03 of
the Credit Agreement.

(g) Notice of Term A-1 Loans. The Administrative Agent shall have received the
notice requesting the Term A-1 Loans in accordance with Section 2.01(c) of the
Credit Agreement.

(h) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender shall have reasonably
requested.

(i) Fees and Expenses. The Company shall have paid to the Term A-1 Lead Arranger
such fees as have been separately agreed and all other amounts due and payable,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Company, in each case on or
prior to the Incremental Amendment No.1 Effective Date.



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Incremental Amendment No.1 Effective Date, and such notice shall be conclusive
and binding.

SECTION 7. Counterparts. This Incremental Amendment No. 1 may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Incremental Amendment No. 1 by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Incremental Amendment No. 1.

SECTION 8. Reaffirmation. (A) Each of Holdings, the Borrower and the Subsidiary
Guarantors (each, a “Reaffirming Party”) hereby (a) affirms and confirms its
guarantees, pledges, grants of Liens, covenants, agreements and other
commitments under the Loan Documents to which it is a party and (b) agrees that
(i) each Loan Document to which it is a party shall continue to be in full force
and effect, (ii) all obligations and liabilities of the Borrower under the
Credit Agreement, as amended pursuant to this Incremental Amendment No. 1
(including without limitation, all obligations and liabilities of the Company in
respect of the Term A-1 Loans), constitute “Guaranteed Obligations” under and as
defined in each of the Amended and Restated Holdings Guaranty and Pledge
Agreement and the Credit Agreement and are guaranteed by and entitled to the
benefits of each of the Amended and Restated Holdings Guaranty and Pledge
Agreement and the guarantees of the Subsidiary Guarantors set forth in Article
III of the Credit Agreement, (iii) all obligations and liabilities of the
Borrower and the Subsidiary Guarantors under the Credit Agreement, as amended
pursuant to this Incremental Amendment No. 1 (including without limitation, all
obligations and liabilities of such Credit Parties in respect of the Term A-1
Loans or any guarantee thereof, as applicable) constitute “Secured Obligations”
under and as defined in the Amended and Restated Pledge Agreement and are
secured by and entitled to the benefits of the Amended and Restated Pledge
Agreement, (iv) all obligations and liabilities of Holdings under the Amended
and Restated Holdings Guaranty and Pledge Agreement (including without
limitation, all obligations and liabilities of Holdings in respect of its
guarantee of the Term A-1 Loans) constitute “Secured Obligations” under and as
defined in the Amended and Restated Holdings Guaranty and Pledge Agreement and
are secured by and entitled to the benefits of the Amended and Restated Holdings
Guaranty and Pledge Agreement and (iv) all guarantees, pledges, grants of Liens,
covenants, agreements and other commitments under the Loan Documents shall
continue to be in full force and effect and shall accrue to the benefit of the
Secured Parties and shall not be impaired or discharged hereby or by the
transactions contemplated hereby.

(B) The representations and warranties of each Reaffirming Party set forth in
the Loan Documents to which it is a party are, after giving effect to hereto,
true and correct in all material respects on and as of the Incremental Amendment
No. 1 Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date in which case they shall be true and correct in all material
respects as of such earlier date.



--------------------------------------------------------------------------------

(C) After giving effect hereto, neither the amendment of the Credit Agreement
effected pursuant hereto nor the execution, delivery, performance or
effectiveness of this Incremental Amendment No. 1 (i) impairs the validity,
effectiveness or priority of the Liens granted pursuant to any Loan Document,
and such Liens continue unimpaired with the same priority to secure repayment of
all Secured Obligations, whether heretofore or hereafter incurred; or
(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens.

SECTION 9. No Novation. The execution and delivery of this Incremental Amendment
No. 1 and the effectiveness hereof shall not act as a novation of the Credit
Agreement and shall not serve to discharge or release any Obligation or Lien
under the Loan Documents. This Incremental Amendment No. 1 shall be a Loan
Document for all purposes of the Credit Agreement.

SECTION 10. Applicable Law; Waiver of Jury Trial.

(A) THIS INCREMENTAL AMENDMENT NO. 1 SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS INCREMENTAL AMENDMENT
NO. 1 AND FOR ANY COUNTERCLAIM HEREIN.

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Incremental Amendment No. 1 and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Incremental Amendment No. 1.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment
No. 1 to be duly executed by their respective authorized officers as of the day
and year first written above.

 

LAMAR MEDIA CORP. By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President/ Chief Financial Officer

 

LAMAR ADVERTISING COMPANY (solely with respect to Sections 8 and 10 hereof) By:
  /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President/ Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS

COLORADO LOGOS, INC.

FLORIDA LOGOS, INC.

KANSAS LOGOS, INC.

LAMAR ADVERTISING OF MICHIGAN, INC.

LAMAR ADVERTISING OF YOUNGSTOWN, INC.

LAMAR ADVERTISING SOUTHWEST, INC.

LAMAR ELECTRICAL, INC.

LAMAR OCI SOUTH CORPORATION

LAMAR OHIO OUTDOOR HOLDING CORP.

LAMAR PENSACOLA TRANSIT, INC.

MICHIGAN LOGOS, INC.

MINNESOTA LOGOS, INC.

NEBRASKA LOGOS, INC.

NEVADA LOGOS, INC.

NEW MEXICO LOGOS, INC.

OHIO LOGOS, INC.

SOUTH CAROLINA LOGOS, INC.

TENNESSEE LOGOS, INC.

TLC PROPERTIES, INC.

UTAH LOGOS, INC.

LAMAR ALLIANCE AIRPORT ADVERTISING COMPANY

By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice
President and Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

ARIZONA LOGOS, L.L.C.

DELAWARE LOGOS, L.L.C.

GEORGIA LOGOS, L.L.C.

KENTUCKY LOGOS, LLC

LOUISIANA INTERSTATE LOGOS, L.L.C.

MAINE LOGOS, L.L.C.

MISSISSIPPI LOGOS, L.L.C.

MISSOURI LOGOS, LLC

MONTANA LOGOS, LLC

NEW JERSEY LOGOS, L.L.C.

OKLAHOMA LOGOS, L.L.C.

VIRGINIA LOGOS, LLC

WASHINGTON LOGOS, L.L.C.

WISCONSIN LOGOS, LLC

By:   Interstate Logos, L.L.C., its Managing Member By:   Lamar Media Corp., its
Managing Member By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President and Chief Financial Officer

INTERSTATE LOGOS, L.L.C.

LAMAR CENTRAL OUTDOOR, LLC

THE LAMAR COMPANY, L.L.C.

LAMAR TRS HOLDINGS, LLC

By:   Lamar Media Corp., its Managing Member By:   /s/ Keith A. Istre   Name:  
Keith A. Istre   Title:   Executive Vice President and Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF COLORADO SPRINGS, L.L.C.

LAMAR ADVERTISING OF LOUISIANA, L.L.C.

LAMAR ADVERTISING OF SOUTH DAKOTA, L.L.C.

LAMAR AIR, L.L.C.

LAMAR FLORIDA, L.L.C.

LAMAR OCI NORTH, L.L.C.

LAMAR TENNESSEE, L.L.C.

By:   The Lamar Company, L.L.C., its Managing Member By:   Lamar Media Corp.,
its Managing Member By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President and Chief Financial Officer LAMAR TEXAS LIMITED
PARTNERSHIP By:   The Lamar Company, L.L.C., its General Partner By:   Lamar
Media Corp., its Managing Member By:   /s/ Keith A. Istre   Name:   Keith A.
Istre   Title:   Executive Vice President and Chief Financial Officer

TLC FARMS, L.L.C.

TLC Properties, L.L.C.

By:   TLC Properties, Inc., its Managing Member By:   /s/ Keith A. Istre   Name:
  Keith A. Istre   Title:   Executive Vice President and Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

LAMAR ADVANTAGE GP COMPANY, LLC

LAMAR ADVANTAGE LP COMPANY, LLC
TRIUMPH OUTDOOR HOLDINGS, LLC

By:   Lamar Central Outdoor, LLC, its Managing Member By:   Lamar Media Corp.,
its Managing Member By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President and Chief Financial Officer LAMAR ADVANTAGE OUTDOOR
COMPANY, L.P. By:   Lamar Advantage GP Company, LLC, its General Partner By:  
Lamar Central Outdoor, LLC, its Managing Member By:   Lamar Media Corp., its
Managing Member By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President and Chief Financial Officer LAMAR ADVANTAGE HOLDING
COMPANY By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:   Executive
Vice President and Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

LAMAR INVESTMENTS, LLC

LAMAR SERVICE COMPANY, LLC

LAMAR TRANSIT, LLC

By:   Lamar TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its
Managing Member By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President and Chief Financial Officer

OUTDOOR MARKETING SYSTEMS, L.L.C.

OUTDOOR PROMOTIONS WEST, LLC

TRIUMPH OUTDOOR RHODE ISLAND, LLC

By:   Lamar Transit, LLC, its Managing Member By:   Lamar TRS Holdings, LLC, its
Managing Member By:   Lamar Media Corp., its Managing Member By:   /s/ Keith A.
Istre   Name:   Keith A. Istre   Title:   Executive Vice President and Chief
Financial Officer TLC PROPERTIES II, LLC By:   Lamar Investments, LLC, its
Managing Member By:   Lamar TRS Holdings, LLC, its Managing Member By:   Lamar
Media Corp., its Managing Member By:   /s/ Keith A. Istre   Name:   Keith A.
Istre   Title:   Executive Vice President and Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF PENN, LLC By:   The Lamar Company, L.L.C., its Class A
Member By:   Lamar Media Corp., its Managing Member By:   /s/ Keith A. Istre  
Name:   Keith A. Istre   Title:   Executive Vice President and Chief Financial
Officer By:   Lamar Transit, LLC, its Class B Member By:   Lamar TRS Holdings,
LLC, its Managing Member By:   Lamar Media Corp., its Managing Member By:   /s/
Keith A. Istre   Name:   Keith A. Istre   Title:   Executive Vice President and
Chief Financial Officer LAMAR OBIE COMPANY, LLC By:   Lamar Media Corp., its
Class A Member By:   /s/ Keith A. Istre   Name:   Keith A. Istre   Title:  
Executive Vice President and Chief Financial Officer By:   Lamar Transit, LLC,
its Class B Member By:   Lamar TRS Holdings, LLC, its Managing Member By:  
Lamar Media Corp., its Managing Member By:   /s/ Keith A. Istre   Name:   Keith
A. Istre   Title:   Executive Vice President and Chief Financial Officer

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Peter Thauer   Name:   Peter Thauer   Title:   Managing Director

[Incremental Amendment No. 1]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Initial Term A-1 Lender

By:   /s/ Peter Thauer   Name:   Peter Thauer   Title:   Managing Director

[Incremental Amendment No. 1]